DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019, 09/24/2019, 04/28/2020, and 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings submitted on 06/11/2019 are deemed acceptable for examination.
Claim Objections
Claim 11 is objected to because it recites claim 11 as being dependent on claim 11.  For the purpose of examination, Examiner will interpret claim 11 as being dependent on claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20190120640 A1), hereinafter Ho, in view of Drupka et al. (Drupka, Grzegorz & Majka, Andrzej & Rogalski, Tomasz & Trela, Leszek. (2018). An airspace model applicable for automatic flight route planning inside free route airspace. Scientific Letters of Rzeszow University of Technology - Mechanics. 5-18. 10.7862/rm.2018.01.), hereinafter Drupka. Support for the claimed subject matter of Ho, may be found in the provisional application 62/599,610 filed 12/15/2017.

Regarding claim 1, Ho teaches a method comprising: 
	creating, by a network system, a source network of paths, the source network comprising a set of possible paths between two locations (Fig. 2 and [0042] “The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map”) 
	assigning, by the network system, a cost for traversing each edge of each path of the source network of paths ([0042] “The respective edge has a cost that is based at least in part on traversal of the graph representation of the geographic map”. [0123] “A cost function evaluates the actual cost of each edge (e.g., in real-time). This allows certain aspects of the graph to remain static (e.g., the possible paths through an intersection) while allowing the costs associated with those aspects of the graph to be dynamic (e.g., an autonomous vehicle can request a route with a particularly strong preference against human-intervention zones)); 
	aggregating, by the network system, the cost for traversing each edge of each path to obtain a cost for each path of the source network of paths ([0134] “During traversal, a cost model may be used to evaluate the costs of the edges that are explored (e.g., weights are assigned as the costs of the edges based on tags or attributes associated with the edges”); 
	based on the cost for each path of the source network of paths, identifying, by the network system, a path having the lowest cost, the path having the lowest cost being an optimized route between the two locations (Fig. 7 and [0134] “An optimal path may be returned that minimizes this cost function”. [0141] “FIG. 7 illustrates an example of an optimal route that penalizes human-intervention-zone transitions very heavily. For example, a first route from origin 702 to destination 704 that involves a straight line (e.g., the shortest path) between origin 702 and 704 includes a human-intervention zone 700. When the penalty of the human-intervention zone is large, the optimal route between origin 702 and 704 instead takes a longer path in order to avoid the human-intervention zone 700”)); 
	by a hardware processor of the network system (Fig. 3B 210; First server, routing engine).

	Ho does not teach generating, by a hardware processor of the network system, an operations volume for the optimized route, the operations volume representing airspace surrounding the optimized route; and
	transmitting the operations volume to a further system for use.

	Drupka teaches generating an operations volume for the optimized route, the operations volume representing airspace surrounding the optimized route (p. 11, Fig. 4 “The concept assumes the model of space is composed of cubes … The picture (Fig. 4) presents a target 3D concept, where green cubes indicate available space, whereas blue ones are excluded from use by different reasons (i.e. overflow, traffic density, weather conditions etc.). If air traffic density is considered as one of the parameters the model can support the algorithm solving potential conflicts already at flight planning phase); and
	transmitting the operations volume to a further system for use (p. 13 a5 “Vector containing cell airspace’s availability in selected time intervals, i.e. n-elementary vector, where every n-element contains information about availability (1) or unavailability (0) within every defined time step”. Setting the availability of a volume airspace cell allows for scheduling of future/other flights).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary skill in the art would have been motivated to provide “detail feedback pointing reasons the flight plan is rejected” (Drupka p. 8, ¶1).

Regarding claim 2, Ho in view of Drupka teaches the method of claim 1.
	Ho further teaches wherein creating the source network comprises: 
	selecting a set of nodes between the two locations (Fig. 8 and [0144] “this graph is directly correlated to the road network, with edges and nodes representing road segments and intersections, respectively” ; and 
	connecting each node of the set of nodes to a set number of other nodes immediately adjacent to each node to form edges, whereby a series of edges forms a path of the source network (Fig. 7 shows nodes from origin to destination are connected to adjacent nodes).

Regarding claim 3, Ho in view of Drupka teaches the method of claim 1.
	Ho further teaches wherein assigning the cost comprises: 
([0109 “historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338); 
	using the accessed data sets, aggregating relevant data sets for each node of each edge ([0108] “such that AV Routing Engine 338 can create/update the route for client 330” [0142]-[0143] “As more data is gathered, optimal weights can be captured for different modes of autonomous vehicle operation (e.g., a "safety" mode or an "avoid human interventions" mode). Different routing modes thus may use different cost models and functions, resulting in different routes. Routing therefore may be preceding by selection of a mode in accordance with some embodiments. In some embodiments, on top of the static data, a real-time data layer periodically updates the edge attributes on the graph and can affect the path calculation. For example, a real-time traffic data pipeline may provide real-time speeds for a subset of the edges”); and 
	assigning a scalar value of cost to each edge based on the aggregated data sets ([0144] “To compute this optimal path, routing relies on 3 components: a graph, its weights, and algorithms to traverse the graph).

	Ho does not teach accessing altitude data.

	Drupka teaches accessing altitude data (p. 11 Fig. 4 elevation changes in routes due to altitude of cube that has a flight scheduled in the airspace cube).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary 

Regarding claim 4, Ho in view of Drupka teaches the method of claim 1.
	Ho further teaches wherein identifying the path having the lowest cost comprises using the Dijkstra's algorithm ([0105] “Algorithms such as Dijkstra, A*, and Bidirectional Dijkstra explore the weighted graph to find paths which minimize a cost function between an origin and destination”. [0149 “The first algorithms created to find shortest path on non-negatively weighted graphs were Dijkstra's and the Bellman-Ford”).

Regarding claim 8, Ho in view of Drupka teaches the method of claim 1.
	Ho does not teach wherein the operations volume comprising airspace that is centered around an axis formed by the optimized route.
	Drupka teaches wherein the operations volume comprising airspace that is centered around an axis formed by the optimized route (p. 11, ¶ 2 “The airspace model considered later in this paper is composed of clusters of unity cells. All of them are located totally inside the airspace. Graph nodes are located at their centers, excluding nodes representing airspace entry and exit points”. Fig. 4)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary skill in the art would have been motivated to provide “detail feedback pointing reasons the flight plan is rejected” (Drupka p. 8, ¶1).

Regarding claim 9, Ho in view of Drupka teaches the method of claim 1.
	Ho does not teach wherein the generating the operations volume comprises: 
	generating segments of volume for the optimized route, each segment of volume being centered around an axis formed by any two successive waypoints of the optimized route; and 
	combining the segments of volume to generate the operations volume

	Drupka teaches generating segments of volume for the optimized route, each segment of volume being centered around an axis formed by any two successive waypoints of the optimized route  (p. 11, ¶ 2 “The airspace model considered later in this paper is composed of clusters of unity cells. All of them are located totally inside the airspace. Graph nodes are located at their centers, excluding nodes representing airspace entry and exit points”. Fig. 4); and 
	combining the segments of volume to generate the operations volume (Fig. 4 and p. 13 Table 1 > a5. For each airspace cell availability is denoted, in the combination with Ho, each airspace cell that a flight path would go through would then be set to unavailable.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary skill in the art would have been motivated to provide “detail feedback pointing reasons the flight plan is rejected” (Drupka p. 8, ¶1).

Claims 10-13 are a machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations (taught by Ho [0056] “a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform”) comprising: the limitations of claims 1-4, respectively. The limitations are substantially the same therefore rejected for the same reasons.

Claims 16 and 17 are the system comprising: one or more hardware processors; and a storage medium storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (taught by Ho [0021] “method is performed at a computer system including one or more processors and memory”) the limitations of claims 1 and 9 respectively. The limitations are substantially the same therefore rejected for the same reasons.

Regarding claim 19, Ho in view of Drupka teaches the system of claim 16.
	Ho does not teach wherein receiving parameters comprises receiving algorithm parameters, the algorithm parameters comprising one or more of: 
	a minimum distance between points in an output polylines need to be set as a function of a volume width; 
	a width of a section of the volume ; 
	a height of the section of the volume; or 
	a number of degrees per point.

	Drupka teaches wherein receiving parameters comprises receiving algorithm parameters, the algorithm parameters comprising one or more of: 
	a minimum distance between points in an output polylines need to be set as a function of a volume width; 
(p. 13, Table 1 A3 , “Distance to contiguous cells in order of IDs defined at a2 parameter. Depends directly on cell’s size and shape. If cells are recognized as identical rectangles with edge length a then distances are respectively a and a*√2, depending on location of the surrounding cells); 
	a height of the section of the volume; or 
	a number of degrees per point.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary skill in the art would have been motivated to provide “detail feedback pointing reasons the flight plan is rejected” (Drupka p. 8, ¶1).

Regarding claim 20, Ho in view of Drupka teaches the system of claim 16.
	Ho does not teach wherein receiving parameters comprises receiving constraint parameters, the constraint parameters comprising one or more of: 
	a minimum and maximum number of vertices per polygon; 
	a minimum and maximum number of volume segments per operations volume; 
	a minimum and maximum number of volume segment duration; 
	a maximum bounding box dimension; or 
	an indication whether the volume has to be horizontal .
	
	Drupka teaches wherein receiving parameters comprises receiving constraint parameters, the constraint parameters comprising one or more of: 

	a minimum and maximum number of volume segments per operations volume; 
	a minimum and maximum number of volume segment duration; 
	a maximum bounding box dimension; or 
	an indication whether the volume has to be horizontal (p. 13, Table 1 A4 , “Cell center’s geographical coordinates. a4 = (latitude, longitude, height above geoid for 3D models));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Drupka regarding route planning in a free route airspace using the representations of the airspace of the route in the method of Drupka. One of ordinary skill in the art would have been motivated to provide “detail feedback pointing reasons the flight plan is rejected” (Drupka p. 8, ¶1).

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20190120640 A1), hereinafter Ho, in view of Drupka and Smartt (US 20060155464 A1).

Regarding claim 5, Ho in view of Drupka teaches the method of claim 1.
	Ho does not teach further comprising optimizing the path having the lowest cost by applying the Douglas-Peuker algorithm to remove extraneous nodes.


	Smartt teaches further comprising optimizing the path having the lowest cost by applying the Douglas-Peuker algorithm to remove extraneous nodes (Figs. 3, 4 and [0042] “a Douglas-Peuker algorithm may used for curve fitting”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the use of the Douglas_peuker algorithm for removing extraneous nodes as taught by Smartt in the method of Ho. One of ordinary skill in the art would have been motivated to allowing for “substantially fewer control points and thus substantially reduced data storage and manipulation requirements” (Smartt [0042]).

Claim 14 is a machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations (taught by Ho [0056] “a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform”) comprising: the limitations of claim 5. The limitations are substantially the same therefore rejected for the same reasons.

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20190120640 A1), hereinafter Ho, in view of Drupka and Florissi et al.  (US 10122806 B1).

Regarding claim 6, Ho in view of Drupka teaches the method of claim 1.
	Ho does not teach further comprising optimizing the path having the lowest cost by identifying stretches of overlapping path segments and merging the overlapping path segments.
	Florissi teaches further comprising optimizing the path having the lowest cost by identifying stretches of overlapping path segments and merging the overlapping path segments (Col. 14, ll. 6-15 “data paths can be merged. This is illustrated in FIGS. 13 and 14. FIG. 13 shows another example of data paths associated with an inverse spanning tree in one embodiment. The merging of data paths is illustrated in FIG. 14. More particularly, in this embodiment, if the data paths that form an inverse spanning tree actually have an overlap, then the parts of the data paths that overlap can be merged at a merger node as illustrated”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated merging of overlapping paths as taught by Florissi in method of Ho. One of ordinary skill in the art would have been motivated to reduce complexity (Florissi Col. 14, ll. 6-15).

Claim 15 is a machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations (taught by Ho [0056] “a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform”) comprising: the limitations of claim 6. The limitations are substantially the same therefore rejected for the same reasons.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20190120640 A1), hereinafter Ho, in view of Drupka and Szubbocsev  (US 20190250636 A1).

Regarding claim 7, Ho in view of Drupka teaches the method of claim 1.
	Ho does not teach the specifics of further comprising creating a leg-based route between the two locations, the creating the leg-based route comprising: extracting waypoints that comprise sequence of edges traversed between the two locations; and converting a waypoint-based route comprising the extracted waypoints into the leg-based route.
	

	extracting waypoints that comprise sequence of edges traversed between the two locations ([0117] “method identifies waypoints along a package route”); and 
	converting a waypoint-based route comprising the extracted waypoints into the leg-based route ([0125] “Thus, at the end of step 616, the method includes a set of routes starting at a start point and passing through one or more waypoints.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the waypoints for determining routes as taught by Szubbocsev in method of Ho. One of ordinary skill in the art would have been motivated to use the waypoints as a known method of routing to yield the predictable results of the shortest route.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20190120640 A1), hereinafter Ho, in view of Drupka and Stacy et al. (US 20140109113 A1), hereinafter Stacey.

Regarding claim 18, Ho in view of Drupka teaches the system of claim 16, wherein the transmitting the operations volume comprises: 
	Ho does not teach broadcasting the operations volume to other airspace service providers; 
	communicating the operations volume to an aircraft that will fly the optimized route; 
	providing the operations volume to a system that monitors an aircraft flying the optimized route to ensure the aircraft stays within its performance bounds; 
	causing presentation of a graphical representation of the operations volume on a user interface of a pilot application; or 

	
	Stacey teaches broadcasting the operations volume to other airspace service providers (Fig. 7 and [0162] “The flight data controller retrieves the log file from the file system”); 
	communicating the operations volume to an aircraft that will fly the optimized route ([0162] “The visualization manager retrieves the flight path data from the flight data controller”); 
	providing the operations volume to a system that monitors an aircraft flying the optimized route to ensure the aircraft stays within its performance bounds ([0162] “First it determines the latitude and longitude of the first data point and retrieves the corresponding map tiles”); 
	causing presentation of a graphical representation of the operations volume on a user interface of a pilot application ([0162] “The scenario generation and monitoring system then requests the visualization manager to display the flight path”); or 
	providing the operations volume to a network operations center that is monitoring a fleet of air traffic (or not required by claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668